FILED
                            NOT FOR PUBLICATION                             DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50091

               Plaintiff - Appellee,             D.C. No. 3:14-cr-02829-BEN

 v.
                                                 MEMORANDUM*
JUAN VICTOR RUBIO-SANCHEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                           Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Juan Victor Rubio-Sanchez appeals from the district court’s judgment and

challenges the 24-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rubio-Sanchez first contends that the district court procedurally erred by

placing undue emphasis on the length of his prior illegal reentry sentence, and by

imposing an upward variance under 18 U.S.C. § 3553(a), rather than departures

tethered to the Guidelines. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. Rubio-Sanchez’s

failure to be deterred by his previous 24-month sentence was a relevant sentencing

consideration. See 18 U.S.C. § 3553(a)(2)(B). Moreover, the record does not

support Rubio-Sanchez’s contention that the district court failed to consider the

other statutory sentencing factors and his mitigating arguments. Finally, the court’s

decision to impose an upward variance rather than specific Guidelines departures

was not improper. See United States v. Booker, 543 U.S. 220, 245 (2005).

Contrary to Rubio-Sanchez’s argument, the record makes clear the basis for the

variance, permitting meaningful appellate review.

      Rubio-Sanchez further contends that the above-Guidelines sentence is

substantively unreasonable. The district court did not abuse its discretion. See Gall

v. United States, 552 U.S. 38, 51 (2007). The sentence is substantively reasonable

in light of the section 3553(a) factors and the totality of the circumstances,

including Rubio-Sanchez’s criminal record, immigration history, and failure to be

deterred by prior sentences. See Gall, 552 U.S. at 51.

      AFFIRMED.


                                            2                                    15-50091